
	
		I
		111th CONGRESS
		1st Session
		H. R. 3415
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Costello
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To suspend flood insurance rate map updates in geographic
		  areas in which certain levees are being repaired.
	
	
		1.Suspension of flood insurance
			 rate map updates in geographic areas in which certain levees are being
			 repairedSection 1360 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at
			 the end the following new subsection:
			
				(k)Suspension of
				flood insurance rate map updates in certain geographic areas
					(1)SuspensionExcept
				as provided in paragraph (2), the Director shall not update a flood plain area
				or a flood risk zone in accordance with subsection (f) in a geographic area
				that meets the following conditions:
						(A)The geographic
				area is intended to be protected by a levee determined by the Army Corps of
				Engineers to have a design deficiency.
						(B)The entity responsible for the repair of
				such levee has implemented a plan to repair the levee that—
							(i)has been developed by the Army Corps of
				Engineers or a professional engineer licensed by a State licensing
				board;
							(ii)has been approved
				by the Army Corps of Engineers or the Federal Emergency Management
				Agency;
							(iii)is based on sufficient and reasonably
				current design data that accurately reflects the condition of such levee and
				other flood protection facilities in the geographic area;
							(iv)upon competion of the repair will provide
				protection from the one percent annual chance flood for the geographic area;
				and
							(v)includes an adequate financing mechanism to
				pay for the implementation of the plan.
							(C)Each State or local government with
				jurisdiction over any portion of the geographic area has developed and
				implemented a surveillance and operations plan to provide for timely alerts and
				immediate remedial action when significant underseepage or potential failure
				occurs in such portion of the geographic area.
						(D)Each State or local government with
				jurisdiction over any portion of the geographic area has an evacuation plan to
				be implemented in the event of flooding in such portion of the geographic
				area.
						(E)Each State or local government with
				jurisdiction over any portion of the geographic area has developed and
				implemented an outreach and communication plan to advise occupants in such
				portion of the geographic area of potential flood risks, the opportunity to
				purchase flood insurance, and the consequences of failure to purchase flood
				insurance.
						(2)ExceptionsParagraph (1) shall not apply with respect
				to a geographic area if—
						(A)the Director
				determines that such geographic area is protected by a flood protection system
				that provides protection from the one percent annual chance flood; or
						(B)the Director has suspended the updating of
				flood plain areas or flood risk zones in such geographic area in accordance
				with paragraph (1) for seven consecutive
				years.
						.
		
